
	
		I
		111th CONGRESS
		1st Session
		H. R. 2259
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Ms. Kosmas (for
			 herself and Mr. Posey) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to strengthen the
		  post-employment restrictions for Members of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Revolving Door in Washington
			 Act.
		2.Post-employment
			 restrictions for Members of CongressSection 207(e) of title 18, United States
			 Code, is amended by striking paragraph (1) and inserting the following:
			
				(1)Members of
				congress and elected officers of the House
					(A)Members of
				CongressAny person who is a Member of Congress and who, within 2
				years after that person leaves office, knowingly makes, with the intent to
				influence, any communication to or appearance before any Member, officer, or
				employee of either House of Congress or any employee of any other legislative
				office of the Congress, on behalf of any other person (except the United
				States) in connection with any matter on which such former Member of Congress
				seeks action by a Member, officer, or employee of either House of Congress, in
				his or her official capacity, shall be punished as provided in section 216 of
				this title.
					(B)Officers of the
				HouseAny person who is an
				elected officer of the House of Representatives and who, within 1 year after
				that person leaves office, knowingly makes, with the intent to influence, any
				communication to or appearance before any Member, officer, or employee of the
				House of Representatives, on behalf of any other person (except the United
				States) in connection with any matter on which such former elected officer
				seeks action by a Member, officer, or employee of either House of Congress, in
				his or her official capacity, shall be punished as provided in section 216 of
				this title.
					.
		3.Effective
			 dateThe amendment made by
			 section 1 shall apply to individuals who leave office or employment to which
			 such amendments apply on or after the date of the enactment of this Act.
		
